Exhibit 10.1

 

 

FORBEARANCE AGREEMENT

 

 

THIS FORBEARANCE AGREEMENT (the “Agreement”) is made effective as of the 17th
day of December, 2014 (the “Effective Date”), by and between ZYNEX, INC., a
Nevada corporation, ZYNEX MEDICAL, INC., a Colorado corporation, ZYNEX
NEURODIAGNOSTICS, INC., a Colorado corporation, ZYNEX MONITORING SOLUTIONS,
INC., a Colorado corporation, and ZYNEX BILLING AND CONSULTING, LLC, a Colorado
limited liability company (collectively, and jointly and severally, “Borrower”),
and TRIUMPH COMMUNITY BANK, N.A., dba Triumph Healthcare Finance (“Lender”).

RECITALS:

 

A.WHEREAS, Borrower and Lender are parties to that certain Loan and Security
Agreement dated December 19, 2011, as amended by that certain Amendment No. 1
dated May 13, 2013 (the “Loan Agreement”) and certain other documents entered
into in conjunction with the Loan Agreement (collectively with the Loan
Agreement, the “Loan Documents”).  Capitalized terms not specifically define in
this Agreement shall have the meanings ascribed to such terms in the Loan
Agreement; and

 

B.      WHEREAS, (1) Borrower has failed to meet financial covenants and has
violated additional negative and affirmative covenants in the Loan Agreement;
and (2) Borrower has failed to repay the Loans and other Obligations at the
Termination Date set forth in the Loan Agreement, each of which occurrences
constitutes an Event of Default under the Loan Agreement (collectively, the
“Existing Defaults”); and

 

C.WHEREAS, because of such Existing Defaults, Lender had and has the present
right, pursuant to the terms of the Loan Documents, to declare the indebtedness
evidenced by the Loan Documents to be immediately due and payable, to collect
the indebtedness due to it under the Loan Documents and to exercise any and all
legal rights and remedies available to it, having reserved all rights it has at
law, in equity, by agreement or otherwise, including but not limited to
immediate possession of its Cash Collateral (defined below); and

 

D.WHEREAS, Borrower has requested that Lender forebear for a period of time from
the exercise of the rights and remedies otherwise available to Lender at law, in
equity, by agreement or otherwise as a result of the Existing Defaults; and

 

E.WHEREAS, upon the terms and conditions contained herein, Lender is prepared,
for a limited period of time, to forbear from the exercise of such rights and
remedies; and

 

F.WHEREAS, the forbearance by Lender from the current exercise of its rights and
remedies as provided for in this Agreement shall result in direct and tangible
benefit to Borrower.

 

9

 

--------------------------------------------------------------------------------

 

AGREEMENT:

NOW THEREFORE, for and in consideration of the mutual covenants herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

1.Recitals.  The foregoing recitals are confirmed by the parties hereto as true
and correct and are incorporated herein by reference.  The recitals are a
substantive, contractual part of this Agreement.

2.Acknowledgments and Waivers.  The parties acknowledge and agree that, on and
as of the Effective Date:

2.1(i)  The Existing Defaults existed and continue to exist under the Loan
Documents; (ii) timely, adequate and proper written notice of the occurrence of
such Existing Defaults has been received by Borrower from Lender, or is not
required; (iii) all grace periods, if any, applicable to the cure of such
Existing Defaults after receipt of such notice have expired; (iv) each of said
Existing Defaults was and is continuing without timely cure by Borrower; and (v)
except as expressly provided in this Agreement, Lender had not and has not
waived in any respect any or all of such Existing Defaults or its rights and
remedies with respect thereto;

2.2(i)  Lender has duly accelerated and declared the indebtedness evidenced by
the Loan Documents to be immediately due and payable and to make demand upon
Borrower for the payment in full of all such indebtedness; (ii) such
acceleration and demand for payment is in all respects adequate and proper; and
(iii) Borrower waives any and all further notice, presentment, notice of
dishonor or demand with respect to the Existing Defaults;

2.3The outstanding amounts owing under the Loan Documents is $4,451,619.20 (the
“Current Loan Balance”);

2.4The Loan Documents and all liabilities and obligations of Borrower to Lender
under the Loan Documents shall, except as expressly modified herein during the
Forbearance Period, remain in full force and effect, and shall not be released,
impaired, diminished or in any other way modified or amended as a result of the
execution and delivery of this Agreement or by the agreements and undertakings
of the parties contained herein;

2.5The security interests, security titles and liens granted to Lender under the
Loan Documents to secure the indebtedness evidenced by the Loan Documents are in
full force and effect, are properly perfected and are enforceable in accordance
with the terms of the Loan Documents; and

2.6Borrower waives, with respect to the Existing Defaults, any and all rights to
other notice of payment default or any other default, protest, and notice of
protest, dishonor, or diligence in collecting and the bringing of suit or
arbitration proceeding against any party, notice of intention to accelerate,
notice of acceleration, demand for

2

 

 

--------------------------------------------------------------------------------

 

payment, and any other notices whatsoever regarding the Loan Documents and
further waives any claim that any notices previously given are insufficient for
any reason.

3.No Waiver by Lender.  The execution, delivery, and performance of this
Agreement by Lender and the acceptance by Lender of performance by Borrower
hereunder: (a) shall not constitute a waiver or release by Lender of any default
or Event of Default that may now or hereafter exist under the Loan Documents
except as expressly provided in this Agreement; (b) shall not constitute a
novation of the Loan Documents; and (c) except as expressly provided in this
Agreement, shall be without prejudice to, and is not a waiver or release of,
rights of Lender at any time in the future to exercise any and all rights
conferred by the Loan Documents or otherwise at law or in equity, including, but
not limited to, the right to foreclose the Loan Agreement, institute collection
proceedings, and/or to exercise any right against any other person or entity not
a party to this Agreement.

4.Forbearance.  

4.1At the request of Borrower, Lender has agreed, and does hereby agree, to
forbear from the  exercise of its rights and remedies, at law, in equity or
under the Loan Documents, from the Effective Date until the earlier to occur of:
(i) 11:59 pm Portland, Oregon time on March 31, 2015; (ii) the filing by
Borrower of a petition, answer, or consent seeking relief under Title 11 of the
United States Code, as now constituted or hereafter amended, or any other
applicable federal, state, or foreign bankruptcy law or other similar law, or
the consent by Borrower to the institution of proceedings thereunder or to the
filing of any such petition or the appointment of or taking possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator, conservator,
master, or other similar official of Borrower, or of any substantial portion of
the property or assets of Borrower; (iii) the filing and pending for more than
sixty (60) days against Borrower of an involuntary petition for relief under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other applicable federal, state, or foreign bankruptcy law or other similar
law, or for the appointment of a receiver, liquidator, assignee, trustee,
custodian, sequestrator, conservator, master or other similar official of
Borrower, or of any substantial part of the property or assets of Borrower, or a
petition requesting the winding up of, or liquidation of, the affairs of
Borrower; (iv) the discovery by Lender that any representation or warranty made
herein by Borrower was untrue, incorrect, or misleading in any material respect
at the time that it was made; (v) any other or additional Event of Default
occurs or exists under the Loan Documents, other than the Existing Defaults; or
(vi) Borrower breaches or defaults in performance of any covenant or agreement
contained in this Agreement beyond any applicable notice and cure period (the
“Forbearance Period”).  Borrower agrees that it will not, during the Forbearance
Period, initiate any action of any kind against Lender with respect to the Loan
Documents or otherwise pursue any claimed remedy or make any type of demand upon
Lender with respect to the indebtedness evidenced by the Loan Documents.

5.Covenants of Borrower during Forbearance Period.  At all times during the
Forbearance Period, and in order to induce Lender to enter into this Agreement
and as a condition to the continuation of the Forbearance Period, Borrower
covenants and agrees as follows:

3

 

 

--------------------------------------------------------------------------------

 

5.1Use of Cash Collateral or Proceeds of Advances.  Borrower acknowledges that
all of its revenue has been and, during the Forbearance Period shall be,
proceeds of Lender’s Collateral (“Cash Collateral”).  During the Forbearance
Period, Lender may in is sole and absolute discretion make additional Advances
to Borrower.  Subject to the terms of this Agreement, Borrower is authorized to
use Cash Collateral or cash advanced by Lender (“Proceeds of Advances”) pursuant
to the limits set out in the Budget attached as Exhibit 1 (the “Budget”).  

5.2Borrower shall not use any Cash Collateral or Proceeds of Advances for (a)
the payment of any debt or obligations of Borrower that are not directly related
to the ordinary, reasonable and necessary expenses associated with the operation
of its business, and (b) any other purpose not authorized under the Budget.

5.3Borrower shall not use any Cash Collateral or Proceeds of Advances for the
payment of any compensation to any officers, directors, employees or independent
contractors of Borrower outside the ordinary course of business of Borrower or
in amounts that exceed the compensation rates in effect on the date of this
Agreement;

5.4Unless terminated earlier pursuant to the terms of this Agreement, Lender’s
consent to the use of Cash Collateral or Proceeds of Advances shall be in effect
through Forbearance Period.

5.5At the end of each week during the term of this Agreement, upon submission by
Borrower of any Advance Request, and at other such times as reasonably requested
by Lender, Borrower shall deliver a report to Lender comparing its actual cash
receipts and expenditures against the budgetedcash expenditures  and
expenditures as detailed on the Budget, along with a statement of its (i)
accounts receivable generated since the last report was provided, (ii)
cumulative aging balance of accounts receivable, (iii) a summary of all billing
and collection activity since the last report was provided, and (iv) summary
report of unshipped supplies orders as of the reporting date.

5.6Borrower shall provide weekly progress reports on all discussions with
lenders and investors regarding the refinancing of the indebtedness evidenced by
the Loan Documents.

5.7Borrower shall grant Lender’s employees, consultants, third-party accountants
and examiners, and other representatives and designees of Lender full physical
and electronic access to Borrower’s books and records, and Borrower will
cooperate fully with the monitoring, inspection, verification, and other
activities undertaken by any such party.

5.8Lender and its employees, consultants, third-party accountants and examiners,
and other representatives and designees of Lender shall have the right, at all
times, to make entry upon Borrower’s premises and conduct inspections of
Collateral and books and records related thereto including without limitation
accounts receivable, shipping, and billing and collection information.  Without
limiting the foregoing, Borrower shall allow Lender or its agents to access to
Borrower’s premises and

4

 

 

--------------------------------------------------------------------------------

 

information and to inspect its Collateral as provided in Section 6.8 of the Loan
Agreement throughout the Forbearance Period.  

6.Events of Default.  In addition to the “Events of Default” specified under the
Loan Documents, each of the following shall constitute an Event of Default
hereunder and under the Loan Documents by Borrower:

6.1The failure of the Borrower to comply with any material term or provision of
this Agreement;

6.2The weekly report required by Section 5.5 has greater than a 10% negative
variance with the budgeted revenues and expenditures as detailed on the Budget;

6.3The outstanding amounts owing under the Loan Documents at the end of the
Forbearance Period exceeds the Starting Loan Balance by more than $250,000.00
after taking into account any Advances made and collections received during the
Forbearance Period; or

6.4The occurrence during the Forbearance Period of any other default or Event of
Default under the Loan Documents.

6.5Remedies.  Without limiting the rights and remedies of Lender under the Loan
Agreement and applicable law, upon the occurrence of an Event of Default
Borrower’s authority to use Cash Collateral or Proceeds of Advances shall
immediately cease.

7.Representations and Warranties.  In order to induce Lender to execute,
deliver, and perform this Agreement, Borrower warrants and represents to Lender
that:

7.1This Agreement is not being made or entered into with the actual intent to
hinder, delay, or defraud any entity or person, and Borrower is solvent and not
bankrupt;

7.2This Agreement is not intended by the parties to be a novation of the Loan
Documents and all terms, conditions, rights, and obligations as set out in the
Loan Documents, as modified by this Agreement, are hereby reaffirmed and shall
otherwise remain in full force and effect as originally written and agreed;

7.3No action or proceeding, including, without limitation, a voluntary or
involuntary petition for bankruptcy under any chapter of Title 11 of the United
States Code, as now constituted or hereafter amended, or any other applicable
federal, state, or foreign bankruptcy law or other similar law, has been
instituted by or threatened against Borrower;

7.4The execution of this Agreement by Borrower and the performance of its
obligations hereunder will not violate or result in a breach or constitute a
default under any agreement to which any one or more of them are a party;

5

 

 

--------------------------------------------------------------------------------

 

7.5Except as provided in Recital B, all information provided by the Borrower to
Lender prior to the date hereof, including, without limitation, all financial
statements, balance sheets, and cash flow statements, was, at the date of
delivery, and is, as of the date hereof, true and correct in all material
respects.  Borrower recognizes and acknowledge that Lender is entering into the
Agreement based in part on the financial information provided to Lender by
Borrower and that the truth and correctness of that financial information is a
material inducement to Lender in entering into this Agreement.  During the term
of this Agreement, Borrower agrees to advise Lender promptly in writing of any
and all new information, facts, or occurrences which would in any way materially
supplement, contradict, or affect any financial statements, balance sheets, cash
flow statements, or similar items furnished to Lender; and

7.6This Agreement, the Loan Documents, and the default notices referenced in the
Recitals constitute the entire agreement between Lender and Borrower with
respect to this matter.

8.Waiver and Release of Claims.  Borrower warrants and represents to Lender that
the Loan Documents are not subject to any credits, charges, claims, or rights of
offset or deduction of any kind or character whatsoever; additionally Borrower
has released and discharged and does hereby release and forever discharge Lender
from any and all claims and causes of action, whether known or unknown and
whether now existing or hereafter arising, including, without limitation, any
usury claims, that have at any time been owned, or that are hereafter owned, in
tort, in contract or otherwise by Borrower that arise out of any one or more
circumstances or events that occurred prior to the date of this
Agreement.  Moreover, Borrower waives any and all claims now or hereafter
arising from or related to any delay by Lender in exercising any rights or
remedies under the Loan Documents, including, without limitation, any delay in
foreclosing the collateral securing the same.  

9.WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
BORROWER UNCONDITIONALLY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON, OR ARISING OUT OF, THIS AGREEMENT, THE LOAN DOCUMENTS, ANY
EXHIBIT TO THIS AGREEMENT, ANY RELATED DOCUMENTS, ANY DEALINGS BETWEEN LENDER
AND BORROWER RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED
TRANSACTIONS, AND/OR THE RELATIONSHIP THAT EXISTS BETWEEN LENDER AND
BORROWER.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT.  THIS WAIVER IS
IRREVOCABLE.  THIS WAIVER MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING.  THIS
WAIVER ALSO SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS, OR
MODIFICATIONS TO THIS AGREEMENT, ANY EXHIBIT TO THIS AGREEMENT, ANY RELATED
DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION
OR ANY RELATED TRANSACTION.  THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO
A TRIAL BY THE COURT.

6

 

 

--------------------------------------------------------------------------------

 

10.Miscellaneous.

10.1This Agreement may be executed in a number of identical counterparts which,
taken together, shall constitute collectively one (1) agreement; but in making
proof of this Agreement, it shall not be necessary to produce or account for
more than one such counterpart executed by the party to be charged.

10.2Any future waiver, alteration, amendment, or modification of any of the
provisions of the Loan Documents or this Agreement shall not be valid or
enforceable unless in writing and signed by all parties, it being expressly
agreed that neither the Loan Documents nor this Agreement can be modified
orally, by course of dealing, or by implied agreement.  Moreover, any delay by
Lender in enforcing its rights after an Event of Default shall not be a release
or waiver of the Event of Default and shall not be relied upon by Borrower as a
release or waiver of the default.

10.3This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto, their successors, legal representatives, and assigns.

10.4The headings of paragraphs in this Agreement are for convenience of
reference only and shall not in any way affect the interpretation or
construction of this Agreement.

10.5THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF OREGON AND
FEDERAL LAW, AS APPLICABLE.  THIS AGREEMENT SHALL BE INTERPRETED AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF OREGON, WITHOUT REGARD TO THE
CONFLICTS OF LAWS JURISPRUDENCE OF THE STATE OF OREGON.

10.6The warranties and representations of the parties in this Agreement shall
survive the termination of this Agreement.

10.7The terms and conditions set forth in this Agreement are the product of
joint draftsmanship by all parties, each being represented by counsel, and any
ambiguities in this Agreement or any documentation prepared pursuant to or in
connection with this Agreement shall not be construed against any of the parties
because of draftsmanship.

11.Any notice or other communications required or permitted under or given in
connection with this Agreement shall be in writing and shall be addressed and
delivered as provided in Section 11.1 of the Loan Agreement.

12.FINAL AGREEMENT.  THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT AMONG THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR OR CONTEMPORANEOUS ORAL OR WRITTEN AGREEMENTS OR SUBSEQUENT
ORAL AGREEMENTS AMONG THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES.

 

7

 

 

--------------------------------------------------------------------------------

 

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY A LENDER
AFTER OCTOBER 3, 1989, CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE
NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY
GRANTOR’S/BORROWER’S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE
SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE LENDER TO BE ENFORCEABLE.

 

 

[The remainder of this page is intentionally blank—signature pages follow.]

 

8

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Effective Date.

BORROWER:

 

ZYNEX, INC., a Nevada corporation

 

By:  /s/ Thomas Sandgaard

Name: Thomas Sandgaard

Title: CEO

LENDER:

 

TRIUMPH COMMUNITY BANK, N.A. dba Triumph Healthcare Finance

 

By: /s/ Jonathan W. Kott

Name: Jonathan W. Kott

Title: SVP

 



ZYNEX MEDICAL, INC., a Colorado corporation

 

 

By:  /s/ Thomas Sandgaard

Name: Thomas Sandgaard

Title: CEO

 

 

 

 

 

 

 

 

ZYNEX NEURODIAGNOSTICS, INC., a Colorado corporation

 

By:  /s/ Thomas Sandgaard

Name: Thomas Sandgaard

Title: CEO

 

ZYNEX MONITORING SOLUTIONS, INC., a Colorado corporation

 

By:  /s/ Thomas Sandgaard

Name: Thomas Sandgaard

Title: CEO

 

ZYNEX BILLING AND CONSULTING, LLC, a Colorado limited liability company

 

By:  /s/ Thomas Sandgaard

Name: Thomas Sandgaard

Title: CEO

 

 

 

 

 

9

 

--------------------------------------------------------------------------------

 

EXHIBIT 1

 

Budget

9

 